COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Jorge Rubio Mendoza v. The State of Texas

Appellate case number:     01-11-00940-CR
                           01-11-00941-CR

Trial court case number: 1251411

Trial court:               184th District Court of Harris County, Texas

       Supplemental clerk’s records complying with our Order of Abatement have been filed in
this Court. Therefore, we order the appeals reinstated.
        The trial court has ordered that the court reporter prepare and file the record at no charge
to the appellant. The reporter’s record is due 20 days from the date of this order. See TEX. R.
APP. P. 35.3(c).
        Appellant’s brief will be due 30 days from the date the complete reporter’s record is filed
in this Court, and appellee’s brief will be due 30 days from the date appellant’s brief is filed. See
TEX. R. APP. P. 38.6.
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: August 28, 2012